Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to an abstract idea without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claim recites storing video media recorded by a provider, the video media being at least a portion of a performance by a provider and delivering at least a portion of the video media to the customer; and wherein the at least a portion of the video media is a receipt for the one of goods and services performed. The claimed invention is a method that allows for customers to access video recorded by a service provider.  The claimed invention is a commercial interaction and falls under certain methods of organizing human activity.  Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements of: a computer device comprising one or more processors and non-transitory computer-readable memory, are generic computer components.  The additional element(s), when analyzed individually and in combination, does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer. See MPEP 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of: a computer device comprising one or more processors and a non-transitory computer-readable memory, is a generic computer on which the abstract 
Dependent Claim 2 adds the additional element of compressing the video media. The additional element, when analyzed individually and in combination, does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of compressing the video media merely describes the application of the abstract idea using a generic computer.  See MPEP 2106.05(f).
Dependent Claim 3 adds the additional element of encrypting the video media. The additional element, when analyzed individually and in combination, does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element merely describes the application of the abstract idea using a generic computer.  See MPEP 2106.05(f).
Dependent Claim 4 adds the additional element of compressing and encrypting the video media.  The additional element, when analyzed individually and in combination, does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element merely describes the application of the abstract idea using a generic computer.  See MPEP 2106.05(f). 
Dependent Claim 5 adds the additional elements of compressing and encrypting the video media and uploading at least a portion of compressed, encrypted video media to memory. The additional elements, when analyzed individually and in combination, do not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer.   The claim 
Dependent Claim 6 adds the additional elements of the cloud and device memory.  The additional elements, when analyzed individually and in combination, do not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely describe the application of the abstract idea using a generic computer.  See MPEP 2106.05(f).
Dependent Claim 7 merely further narrows the abstract idea identified in Claim 1 above.  There are no additional elements to analyze at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claim recites storing digital media recorded by a provider on the digital media capture device, a portion of stored digital media comprising a video recording of at least a portion of a performance by a provider and delivering the portion of the stored digital media as a portion of delivered digital media to the customer, the portion of delivered digital media comprising at least one still image capture from the video recording and wherein the a delivered portion of the digital media is a receipt for the one of goods and services performed. The claimed invention is a method that allows for customers to access digital media recorded by a service provider.  The claimed invention is a commercial interaction and falls under certain methods of organizing human activity.  Thus, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application because the additional elements of: (i) an input/output device connected to a network system, (ii) a communication device of a provider connected to the network system, (iii) a digital media capture device, (iv) one or more processors 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of: (i) an input/output device connected to a network system, (ii) a communication device of a provider connected to the network system, (iii) a digital media capture device, (iv) one or more processor connected to a system server, and (v) non-transitory computer-readable media are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention.  See MPEP 2106.05(f).
Dependent Claim 9 adds the additional element of compressing the digital media. The additional element, when analyzed individually and in combination, does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of compressing the digital media merely describes the application of the abstract idea using a generic computer.  See MPEP 2106.05(f).
Dependent Claim 10 adds the additional element of encrypting the digital media. The additional element, when analyzed individually and in combination, does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element merely describes the application of the abstract idea using a generic computer.  See MPEP 2106.05(f).
Dependent Claim 11 adds the additional element of compressing and encrypting the digital media.  The additional element, when analyzed individually and in combination, does not add a 
Dependent Claim 12 adds the additional elements of compressing and encrypting the digital media and uploading at least a portion of compressed, encrypted digital media to memory. The additional elements, when analyzed individually and in combination, do not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely describe the application of the abstract idea using a generic computer.  See MPEP 2106.05(f).
Dependent Claim 13 adds the additional elements of wherein the customer location comprises a Wi-Fi router emitting a Wi-Fi signal and the provider's communication device is connected to the receive the Wi-Fi signal, and further wherein the operations further comprise compressing and encrypting the digital media and uploading a portion of compressed, encrypted video media to memory via the Wi-Fi signal of the Wi-Fi router. The additional elements, when analyzed individually and in combination, do not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely describe the application of the abstract idea using a generic computer.  See MPEP 2106.05(f).
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claim recites providing a customer in need of a service; providing a location of the customer in need of the service; providing a provider of the service; performing, by the provider of the service, the service at the location; recording, by the video camera, video media of the performance 
This judicial exception is not integrated into a practical application because the additional elements of: providing a provider communication device, the provider communication device comprising a video camera & a computer system comprising non-transitory computer-readable media, are generic computer components.  The additional elements, when analyzed individually and in combination, do not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of: providing a provider communication device, the provider communication device comprising a video camera & a computer system comprising non-transitory computer-readable media, are generic computer components.  Merely implementing an abstract idea on generic computer components is insufficient to transform a judicial exception into a patent eligible invention.  See MPEP 2106.05(f).
Dependent Claim 15 adds the additional element of compressing the at least a portion of the video media. The additional element, when analyzed individually and in combination, does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of compressing the video 
Dependent Claim 16 adds the additional element of encrypting the at least a portion of the video media. The additional element, when analyzed individually and in combination, does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element merely describes the application of the abstract idea using a generic computer.  See MPEP 2106.05(f).
Dependent Claim 17 adds the additional elements of providing a Wi-Fi signal at the location of the customer, and the step of receiving the Wi-Fi signal by the provider communication device. The additional elements, when analyzed individually and in combination, do not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element merely describes the application of the abstract idea using a generic computer.  See MPEP 2106.05(f).
Dependent Claim 18 adds the additional elements of compressing and encrypting the video media and uploading the compressed, encrypted video media to memory. The additional elements, when analyzed individually and in combination, do not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely describe the application of the abstract idea using a generic computer.  See MPEP 2106.05(f).
Dependent Claim 19 adds the additional elements of wherein the provider communication device runs an app, the app having selectable features selected from the group of selectable features to start 
Dependent Claim 20 merely further narrows the abstract idea identified in Claim 14 above.  There are no additional elements to analyze at Step 2A Prong 2 and Step 2B. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 14, 17 & 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by pre-grant publication no.: US 2019/0279151 A1, hereinafter “Felice”.
Claim 1: Felice teaches: A computer device for providing evidence of goods delivered and services performed, the computer device comprising:
one or more processors; and (Felice [0070], “The camera 132 may comprise a processor…”) 
non-transitory computer-readable memory storing computer-readable instructions, the instructions being executable by the one or more processors to perform operations comprising: (Felice [0070], “The camera 132 may comprise a processor, a router, one or more biometric sensors (e.g. voice, retina, fingerprint, facial recognition), an RFID transceiver, a user viewer screen, internal memory storage….”)  
storing video media recorded by a provider, the video media being at least a portion of a performance by a provider; (Felice [0076], “The acts of delivery and/or performing of a service may be recorded…”)
delivering at least a portion of the video media to the customer; and (Felice [0119], “The system 500 may transmit all or some of these data to the customer user…”)
wherein the at least a portion of the video media is a receipt for the one of goods and services performed. (Felice [0076], “The acts of delivery and/or performing of a service may be recorded and/or transmitted (video and/or audio, e.g.) to one or more of the afore-mentioned associated parties. In one embodiment, a quality check signal is sent to one or more of the associated parties (e.g. to the customer user), allowing the receiving party to perform a quality check of the item delivered or the service performed.”)
Claim 8: A digital receipt system for providing a receipt for services provided by a provider for a customer in need of the services, the digital receipt system comprising:
an input/output device connected to a network system, the input/output device related to a customer, the customer agreeing to have the provider provide a service at a customer location; (Felice [0070], “The camera 132 may comprise… a user viewer screen…touch screen capable of receiving user finger signature and/or wireless stylus), and an energy source.”;  Felice [0082], “the customer order may comprise delivery of one or more physical items and/or the procurement of one or more services (i.e. concierge services) to be executed within or adjacent to the point of delivery 136.”)
a communication device of a provider connected to the network system and a digital media capture device; (Felice [0071], “the camera 132 is any wireless device, to include a camera 132 and a wireless device that comprises a camera, such as a typical smartphone…..the camera 132 is a wireless device issued by the delivery service provider that is associated with a delivery agent.”)
one or more processors connected to a system server, the system server being connected by a portal to the network system; (Felice [0070], “The camera 132 may comprise a processor, a router, one or more biometric sensors (e.g. voice, retina, fingerprint, facial recognition), an RFID transceiver, a user viewer screen, internal memory storage, WiFi/NFC/Bluetooth capabilities, touch screen capable of receiving user finger signature and/or wireless stylus), and an energy source.
non-transitory computer-readable media storing computer-readable instructions executable by the one or more processors to perform operations comprising: (Felice [0070], “The camera 132 may comprise….internal memory storage….”)  
storing digital media recorded by a provider on the digital media capture device, a portion of stored digital media comprising a video recording of at least a portion of a performance by a provider; (Felice [0076], “The acts of delivery and/or performing of a service may be recorded and/or transmitted…”  Felice [0116], “the camera 132 may simply record data from a video and/or still camera element of the camera without broadcast or further communication.”)
delivering the portion of stored digital media as a portion of delivered digital media to the customer, the portion of delivered digital media comprising at least one still image capture from the video recording; (Felice [0119], “The system 500 may transmit all or some of these data to the customer user…”  Felice [0024], “Certain embodiments include taking a picture of the delivered package by the camera. The picture of the 
and wherein the delivered portion of the digital media is a receipt for the one of goods and services performed. (Felice [0076], “The acts of delivery and/or performing of a service may be recorded and/or transmitted (video and/or audio, e.g.) to one or more of the afore-mentioned associated parties. In one embodiment, a quality check signal is sent to one or more of the associated parties (e.g. to the customer user), allowing the receiving party to perform a quality check of the item delivered or the service performed.”)
Claim 14: Felice teaches: A method for providing receipt for the performance of a service, the method comprising the steps of: (Felice [0081])
providing a customer in need of a service;  (Felice [0054], “a customer user 104, who selects one or more service offerings available from a vendor 112 or other service provider.”)
providing a location of the customer in need of the service; (Felice [0054], “The phrase "point of delivery" is broadly defined as any location that may be identified by a user…”)
providing a provider of the service; (Felice [0057], “The vendor 112 may be a provider of items or goods, services such as "home concierge" services, or both.”)
providing a provider communication device, the provider communication device comprising a video camera;  (Felice [0071], “the camera 132 is a wireless device issued by the delivery service provider that is associated with a delivery agent.”)
providing a computer system, the computer system comprising non-transitory computer-readable media; (Felice [0070], “The camera 132 may comprise a processor, a router, one or more biometric sensors (e.g. voice, retina, fingerprint, facial recognition), an RFID transceiver, a user viewer screen, internal memory storage, WiFi/NFC/Bluetooth capabilities, touch screen capable of receiving user finger signature and/or wireless stylus), and an energy source.
performing, by the provider of the service, the service at the location; (Felice [0064], “The lock-alarm token will enable a specific delivery person to deliver the item and/or perform a service within and/or adjacent to the home and/or adjacent to the home property at the point of delivery.”)
recording, by the video camera, video media of the performance of the service; (Felice [0076], “The acts of delivery and/or performing of a service may be recorded and/or transmitted…”)
storing at least a portion of the video media in the provider communication device; (Felice [0116], “the camera 132 may simply record data from a video and/or still camera element of the camera without broadcast or further communication.”)
uploading to the computer system the at least a portion of the video media; (Felice [0025], The streamed or uploaded video may be stored in any of several locations, to include, e.g., vendor, lock company, system server, the camera itself, a wireless device used by a delivery agent, and a cloud server.”)
storing the at least a portion of the video media in the transitory computer-readable media; and (Felice [0076], “The acts of delivery and/or performing of a service may be recorded and/or transmitted…”  Felice [0116], “the camera 132 may simply record data from a video and/or still camera element of the camera without broadcast or further communication.”)
delivering to the customer the at least a portion of the video media. (Felice [0119], “The system 500 may transmit all or some of these data to the customer user…”)
Claim 17: Felice, as shown above, teaches all of the limitations of claim 14.  Felice also teaches: 
further comprising providing a Wi-Fi signal at the location of the customer, and the step of receiving the Wi-Fi signal by the provider communication device. (Felice [0068], “The camera 132 is configured to enable the delivery agent to efficiently, reliably, and securely enter the point of delivery 136 and delivery one or more items within the home and/or perform one or more services within the home or home property or adjacent the home property: The camera is worn or otherwise engaged with the 
Claim 19: Felice, as shown above, teaches all of the limitations of Claim 14.  Felice also teaches:
wherein the provider communication device runs an app, the app having selectable features selected from the group of selectable features to start performance of the service, selectable features to indicate the execution of performance of the service, and selectable features to indicate the end of performance of the service. (Felice [0028], “Embodiments of the present invention include a camera that can wirelessly communicate with the service provider's server to confirm or verify the purchase or work order and provides direct connection to the consumer. In certain embodiments, the service provider's network connects to third-party application which serves as an interface between the service provider, the consumer and the camera.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9-12, 13, 15-16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Felice in view of pre-grant publication no.: US 2017/0364667 A1, hereinafter “Bennett.”
Claims 2, 9 & 15
wherein the operations further comprise compressing the video media. (Bennett [0056], “[if] data volume is high (such as a video camera data), for example, the data is compressed 333 and encrypted 327.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method taught in Felice with the compressing and encrypting process taught by Bennett since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claims 3, 10 & 16: Felice, as shown above, teaches all the limitations of Claims 1, 8 & 14, respectively.  Felice does not teach the following; however, Bennett teaches:
wherein the operations further comprise encrypting the video media. (Bennett [0056], “[if] data volume is high (such as a video camera data), for example, the data is compressed 333 and encrypted 327.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method taught in Felice with the compressing and encrypting process taught by Bennett since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claims 4 & 11: Felice, as shown above, teaches all the limitations of Claims 1 & 8, respectively.  Felice does not teach the following; however, Bennett teaches:
wherein the operations further comprise compressing and encrypting the video media. (Bennett [0056], “[if] data volume is high (such as a video camera data), for example, the data is compressed 333 and encrypted 327.)

Claims 5, 12 & 18: Felice/Bennett, as shown above, teaches all of the limitations of claims 1, 8 & 14, respectively.  Felice also teaches: 
wherein the operations further comprise compressing and encrypting the video media and uploading at least a portion of compressed, encrypted video media to memory. (Felice [0025])
Claim 6: Felice/Bennett, as shown above, teaches all of the limitations of claim 5.  Felice also teaches:
wherein the memory is selected from the group consisting of the cloud and device memory in a computer system of the computer device. (Felice [0025], “The streamed or uploaded video may be stored in any of several locations, to include….a wireless device used by a delivery agent, and a cloud server.”)
Claim 13: Felice, as shown above, teaches all of the limitations of claim 8.  Felice also teaches: 
wherein the customer location comprises a Wi-Fi router emitting a Wi-Fi signal and the provider's communication device is connected to the receive the Wi-Fi signal, (Felice [0068], “The camera 132 is configured to enable the delivery agent to efficiently, reliably, and securely enter the point of delivery 136 and delivery one or more items within the home and/or perform one or more services within the home or home property or adjacent the home property: The camera is worn or otherwise engaged with the delivery agent such that, upon passing a threshold distance from the point of delivery, the WiFi network at the point of delivery ( e.g. a home) is engaged.”)
and uploading a portion of compressed, encrypted video media to memory via the Wi-Fi signal of the Wi-Fi router. (Felice [0025], “In one embodiment the video may pass through while connected to the customer's WiFi and go to the carrier's server.”)
Felice does not teach, but Bennett teaches:
wherein the operations further comprise compressing and encrypting the digital media.  (Bennett [0056], “[if] data volume is high (such as a video camera data), for example, the data is compressed 333 and encrypted 327.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught in Felice with the compressing and encrypting process taught by Bennett since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
Claims 7 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felice in view of Shweta A.S, "Intelligent refrigerator using ARTIFICIAL INTELLIGENCE," 2017 11th International Conference on Intelligent Systems and Control (ISCO), Coimbatore, 2017, pp. 464-468, doi: 10.1109/ISCO.2017.7856036, hereinafter “Shweta.”
Claims 7 & 20: Felice, as shown above, teaches all of the limitations of claims 1 & 14.  Felice does not teach the following; however Shweta teaches:
wherein the operations further comprise aggregating video media with one or more second video media and extracting from the aggregated video media a determination of usage of goods in the home of the customer. (Shweta, pg. 467)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system/method taught by Felice with the technique taught by Shweta 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.R.F./Examiner, Art Unit 3628                                       

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628